Citation Nr: 1510443	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  14-36 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death.

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter

ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to July 1966.  The appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The appellant and her daughter provided testimony before the Board in a December 2014 hearing and the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT


1.  The Veteran died in December 2012; respiratory failure, hypoxia, aspiration pneumonia, and congestive heart failure diastolic were listed as causes of death on his death certificate.  

2.  At the time of the Veteran's death, service connection was in effect for prostate cancer, rated 100 percent disabling since June 2009, and erectile dysfunction, rated 0 percent disabling. 

3.  The Veteran was not rated totally disabled for a continuous period of at least 10 years immediately preceding his death, nor was he rated totally disabled continuously since his release from active duty and for at least 5 years immediately preceding death, nor was he a former prisoner of war (POW). 

4.  The Veteran served in Vietnam and is presumed to have been exposed to herbicides including Agent Orange.

5.  The Veteran's respiratory failure, hypoxia, aspiration pneumonia, and congestive heart failure diastolic were not manifested in service or within one year of service and were not otherwise the result of a disease or injury, including exposure to Agent Orange, in service, or the result of a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. §§  1110, 1112, 1113, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 and 3.312 (2014).

2.  The criteria for entitlement to DIC under 38 U.S.C. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The notice requirements were met in this case by a letter sent to the appellant in May 2014.  That letter advised the appellant of the information necessary to substantiate her claim, and of her and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The letter also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The May 2014 letter contained all the elements required in Hupp, to include informing the claimant that the Veteran was not service-connected for any disability at the time of his death.

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not done in this case, but after the notice was provided, the claim was readjudicated and an SOC was provided to the claimant in October 2014.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records are in the file.  Private medical records identified by the claimant have been obtained, to the extent possible.  The claimant has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.  

The duty to assist also includes obtaining a medical opinion when such is necessary to substantiate c claim for a benefit.  See 38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d. 1319 (Fed. Cir. 2008)  A medical opinion was obtained in September 2014 to ascertain whether the Veteran's death could be attributed to any service-connected disability or in-service Agent Orange exposure.  Specifically, the opinion addressed whether the Veteran died from a service-connected disability (i.e., prostate cancer and erectile dysfunction) or, alternatively, a disease presumptively associated with Agent Orange exposure (such as diabetes mellitus, type II, or coronary artery disease).  

The medical opinion is adequate because it is based on a thorough overview of the Veteran's pertinent medical history, a complete review of the claims folder and a detailed rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claim that were lacking to substantiate the DIC/cause of death claim. The appellant was assisted at the hearing by an accredited representative from the American Legion. The representative and the VLJ asked questions to ascertain the circumstances of the Veteran's death, his pertinent medical history, and the extent of any in-service event or injury (to include Agent Orange exposure), and whether the Veteran's death is related to his in-service Agent Orange exposure. No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or the representative. The hearing focused on the elements necessary to substantiate the claim, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her DIC claim.  Neither the representative nor the appellant have suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

The Board finds that VA has satisfied the duty to assist the appellant and may proceed to consider the merits of the claim.

Service Connection for Cause of Death

The law provides dependency and indemnity compensation (DIC) for a spouse of a Veteran who dies from a service-connected disability.  38 U.S.C.A. § 1310.  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(a).

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(b)(1).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish direct service connection for a disability or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for cardiovascular-renal disease may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, this legal presumption is inapplicable because the Veteran's congestive heart failure was not diagnosed until years after service.

There also exists a presumption for certain diseases associated with exposure to herbicide agents, which may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include, among others, ischemic heart disease and diabetes mellitus, type II.  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In this case, the Veteran died in December [redacted], 2012.  His death certificate indicates respiratory failure, hypoxia, aspiration pneumonia, and congestive heart failure diastolic as the causes of death. 

At the time of the Veteran's death, service connection was in effect for prostate cancer, rated 100 percent disabling, and erectile dysfunction, rated at 0 percent. Service connection was not in effect for any respiratory or cardiovascular disorder.

The appellant contends that the Veteran's prostate cancer treatment lowered his immune system and increased his risk of health problems, to include causing his obesity.  She further contends his exposure to Agent Orange herbicides during his service in Vietnam caused his numerous medical issues, to include diabetes and heart disease, ultimately leading to his demise.

The Board notes that the Veteran had confirmed service in Vietnam during the Vietnam War, and it is therefore presumed under the law that he was exposed to herbicide agents.  Diabetes mellitus, type II, moreover, is a condition presumed associated with herbicide agents.  38 C.F.R. § 3.309(e).  In contrast, congestive heart failure is not presumptively linked to herbicide exposure.  Id.  Rather, ischemic heart disease, or coronary artery disease, is associated with herbicide exposure.  Id.  

Initially, the medical evidence does not support a finding that the Veteran had ischemic heart disease or coronary artery disease at the time of his death.  An echocardiogram in November 2012 showed normal left ventricular wall motion and thickness, ejection fraction of 60-65%, but severe left atrial dilation, without good right atrial visualization.  None of the medical records indicate a diagnosis of CAD or ischemic heart disease.  A September 2014 VA medical opinion, moreover, found no objective evidence of CAD.  Thus, the Board does not find the Veteran had a heart disease presumptively associated with herbicide exposure. 

In contrast, the Veteran did have a clear and definitive diagnosis of diabetes mellitus, type II, which is presumptively associated with Agent Orange exposure. 38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Court has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("The existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association.").  Thus, the presumption is not the sole method for showing causation, and thereby establishing service connection.  The fact that the requirements of 38 C.F.R. § 3.309 have not been met in this case does not, in and of itself, preclude the appellant from establishing service connection.  She may, in the alternative, establish service connection by way of proof of actual direct causation showing that the Veteran's exposure to an herbicide during service caused his post-service disorder.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  

Thus, the pertinent inquiry here, then, is whether the Veteran's death was caused or aggravated by his prostate cancer, erectile dysfunction, diabetes mellitus, type II, or his in-service Agent Orange exposure.  The Board finds it was not. 

The Veteran's service treatment records are silent as to any findings related to respiratory or cardiovascular disorders.  

In support of this claim, the appellant submitted a statement from the Veteran's VA primary physician dated in November 2013 indicating treatment for high blood pressure, diabetes, urinary tract problems, and prostate cancer.  The physician opined that any of these ailments "may lead to heart problems such as congestive heart failure and lowered immune system making him vulnerable to infections and complicated conditions."

The Board does not find this opinion particularly persuasive.  Although favorable at first glance, the VA physician is merely indicating a possibility that the Veteran's various medical ailments could lead to heart problems or other complicated conditions.  The physician does not associate the Veteran's cause of death with a service-connected disability or in-service Agent Orange exposure.  The opinion rendered is too speculative to support service connection here.  See Bostain v. West, 11 Vet. App. 124, 128 (1998) (holding that a medical opinion expressed in terms of "may" is too speculative to be new and material evidence); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a medical opinion expressed in terms of "may" is too speculative to be new and material evidence); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (finding on a claim to reopen the issue of service connection, statement from physician about possibility of link was too general and inconclusive to constitute material evidence to reopen).

A VA medical opinion was obtained in September 2014 to determine whether the Veteran's cause of death could be linked to a service connected disability or any disability associated with Agent Orange exposure.  The examiner was also asked to address whether the Veteran had coronary artery disease or ischemic heart disease.  The examiner reviewed the claims folder and found no evidence of CAD or objective findings indicative of CAD.  The examiner further opined that it was less likely than not that the Veteran's prostate cancer, erectile dysfunction, or diabetes contributed substantially or materially to his death.  Rather, the Veteran had end state respiratory failure, obstructive sleep apnea and obesity hypoventilation syndrome.  These conditions are what lead to the Veteran's death and they are not related to service or to the Veteran's service-connected disabilities.

The Board finds the September 2014 medical opinion persuasive.  It is based on a thorough review of the Veteran's claims folder, to include pertinent medical history, service treatment records, and the appellant's contentions.  The examiner did not find evidence that the Veteran had or died from heart disease nor did the examiner find any link between the Veteran's demise and his prostate cancer, erectile dysfunction, or diabetes. 

While the Board notes and has considered the appellant's belief that the Veteran's death was caused by in-service Agent Orange exposure, there is no medical evidence providing a definitive diagnosis of heart disease.  The only medical opinion providing some support to the appellant's claim, merely indicates a possibility that the Veteran's combined ailments, to include prostate cancer and diabetes, "may" lead to heart problems.  The September 2014 medical opinion, in contrast, provides an opinion finding a nexus unlikely based on a thorough review of the record and detailed rationale.

The Board sympathizes with the appellant and has considered her sincere belief that the Veteran's demise was due to Agent Orange exposure in Vietnam.  The most persuasive medical evidence and medical opinions of record, however, do not support her belief.  The most probative and competent evidence indicates the Veteran's cause of death is due to disease incurred years after his military service and unrelated to his military service.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for the cause of death is not warranted.  See Gilbert, 1 Vet. App. at 54.

Entitlement to DIC under 38 U.S.C.A. § 1318

The Veteran died on December [redacted], 2012; respiratory failure, hypoxia, aspiration pneumonia, and congestive heart failure diastolic were listed as causes of death on his death certificate.  None of these listed causes of death were service-connected disabilities at the time of his death.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318.

In order for DIC benefits to be awarded to the appellant under the provisions of 38 U.S.C.A. § 1318, it must be established that the Veteran received or was entitled to receive compensation for a service-connected disability at the rate of 100 percent for a period of 10 years immediately preceding his death.  See Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008). 

At the time of the Veteran's death, service connection was in effect for prostate cancer, rated 100 percent disabling since June 2009, and erectile dysfunction, rated 0 percent disabling.  At the time of his death, the 100 percent rating was only in effect for a little over three years.  It is undisputed that the Veteran was not a former prisoner of war and, because he was discharged from active duty in July 1966, the 5-year rule of 38 U.S.C.A. § 1318 has not been satisfied.  Accordingly, the criteria for establishing DIC under 38 U.S.C.A. § 1318 have not been met and the claim is denied as a matter of law.  Where the law is dispositive, the claim must be denied on the basis of absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 









ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C. § 1318 is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


